Citation Nr: 0316391	
Decision Date: 07/17/03    Archive Date: 07/22/03

DOCKET NO.  98-20 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1967 to 
October 1969.

This case comes before the Board of Veterans' Appeals (Board) 
from a July 1998 RO decision which denied service connection 
for PTSD.  The veteran testified at a hearing before the 
Board in Washington D.C. in March 1999.  In October 1999, the 
Board remanded the claim to the RO for additional evidentiary 
development.


FINDING OF FACT

The veteran has an acceptable diagnosis of PTSD which is 
linked to a corroborated stressor during his active service.  


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. § 1110 
(West 2002);  38 C.F.R. §§ 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from December 
1967 to October 1969.  Service records indicate that he 
served in Vietnam with the 2nd Squadron of the 11th Armored 
Calvary Regiment as a cook.  He received no decorations 
evincing combat service, nor do the service records otherwise 
show combat service.  His service medical records contain no 
indication of a psychiatric disorder.

VA outpatient treatment records from 1996 and 1997 show the 
veteran being treated for various PTSD symptoms, including 
irritability, nightmares, and suicidal and homicidal 
ideations.  

A letter dated in October 1996 from a team leader at a Vet 
Center indicates that the veteran was first seen at the Vet 
Center in December 1985.  He had recently begun treatment as 
a member of a clinical group in July 1996.  It was indicated 
that the veteran had several symptoms associated with PTSD.

In June 1997, the veteran submitted a PTSD Questionnaire.  In 
this and in other statements, he has asserted various 
stressors which include being shot at and almost being 
killed, being in a camp which was overrun and having no 
ammunition to fight with, being bedded next to a track 
vehicle which fired an illumination round, being in a camp 
which came under mortar fire, traveling through bush which 
was exposed to enemy fire, land mines, and booby traps, and 
being nearby when a civilian bus hit a land mine outside the 
gate of a compound.  

In October 1997, the veteran was given a VA PTSD examination.  
He reported that he had been in a Vietnam group for the 
previous two years and suffered from nightmares and other 
symptoms.  He stated that he was a cook for the 11th Armored 
Calvary in Vietnam.  He did not describe specific traumatic 
events, but stated that the worst time for him was when there 
were several mortars around him, although nobody in his group 
was killed.  Following examination, the examiner's impression 
was major depressive disorder. 

VA outpatient treatment records from early 1998 show the 
veteran was diagnosed with PTSD.  He reported that he was 
mortared and attacked in Vietnam, and that he was moved to a 
new camp where mortars hit near him.  

In February 1998, another letter from the team leader at the 
Vet Center described the veteran's treatment.  It was noted 
that he had seen numerous traumatic events while he was in 
Vietnam and had many symptoms associated with PTSD.

In a lay statement dated in March 1998, the veteran's oldest 
sister described the changes in the veteran after he returned 
from Vietnam.  She stated that his personality had changed, 
and she described his symptoms.

Documents received in April 1998 from the United States Armed 
Services Center for Research of Unit Records (USASCRUR) show 
that the veteran's unit, the 2nd Squadron of the 11th Armored 
Calvary Regiment, was subjected to enemy mortar fire in 
August 1969.  

In March 1999, the veteran appeared at a hearing before the 
Board.  He testified that he served as a cook in Vietnam.  He 
reported that while he was stationed at Camp Blackhorse the 
camp was overrun by the enemy, and he hid because there was 
no ammunition left in the camp after most of the unit had 
left.  He stated that he was still receiving outpatient 
treatment for PTSD.  He reported that he was being seen by 
both a psychiatrist and a psychologist, and that both had 
told him he had PTSD.  

In a letter dated in March 1999, Dr. Julius Earle, Jr., the 
veteran's psychiatrist, stated that he had been treating the 
veteran for the past several years for PTSD as a result of 
combat exposure in Vietnam.  He recounted several PTSD 
symptoms experienced by the veteran.

In a letter dated in April 1999, Dr. Colin C. Doyle, the 
veteran's psychologist, stated that the veteran was suffering 
from PTSD from Vietnam, and he described symptoms.

VA outpatient treatment records from 2000 show continued PTSD 
symptoms, including sleep disturbance, depression, 
irritability, and feelings of worthlessness, helplessness, 
and hopelessness.  In May 2000 he was diagnosed with PTSD 
with dysthymic disorder.

In a letter dated in June 2001, Dr. Earle stated that it was 
his professional medical opinion that the veteran suffered 
from PTSD (as well as dysthymic disorder) as a direct result 
of his military service in Vietnam.  

In lay statements received in October 2002, two of the 
veteran's daughters detailed changes in him after his return 
from Vietnam, and they described his symptoms.

In a letter dated in January 2003, Dr. Earle reiterated the 
statements made in his June 2001 letter.

II.  Analysis

The file shows that through correspondence, the rating 
decision, the statement of the case, and the supplemental 
statements of the case, the veteran has been notified of the 
evidence necessary to substantiate his claim for service 
connection for PTSD.  Relevant medical and other records have 
been obtained, and a VA examination has been provided.  The 
Board finds that the notice and duty to assist provisions of 
the law have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303. 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between the veteran's 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  38 C.F.R. § 3.304(f).

The veteran maintains that he has PTSD from stressors from 
his Vietnam service during his 1967 to 1969 active duty.  
While a VA examination in 1997 did not find sufficient 
evidence for a diagnosis of PTSD, numerous later VA medical 
records and statements by VA clinicians are to the effect 
that the veteran has a diagnosis of PTSD (coexisting with 
other diagnoses).  The medical records also indicate there is 
medical linkage between PTSD and various alleged Vietnam 
stressors.  The Board finds there is an acceptable medical 
diagnosis of PTSD due to a purported service stressor, and 
the outcome of this case turns on whether there is 
satisfactory verification of a service stressor.

The veteran's service personnel records from the time he was 
in Vietnam indicate that he was assigned to the 2nd Squadron 
of the 11th Armored Calvary Regiment and performed duties as 
a cook.  The service records do not show a combat decoration 
and do not otherwise verify personal participation in combat.  
Upon the evidence of record, the Board is unable to find that 
the veteran personally participated in combat.  As it is not 
shown that he engaged in combat, his assertions of service 
stressors are not sufficient to establish the occurrence of 
such events.  Rather, his alleged service stressors must be 
established by official service records or other credible 
supporting evidence.  38 C.F.R. § 3.304(f); Pentecost v. 
Principi, 16 Vet.App. 124 (2002); Fossie v. West, 12 Vet. 
App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran 
v. Brown, 6 Vet. App. 283 (1994).  

Under DSM-IV, concerning a diagnosis of PTSD, a sufficient 
stressor is one in which a person has been exposed to a 
traumatic event in which the person experienced, witnessed, 
or was confronted with an event or events that involved 
actual or threatened death or serious injury, or a threat to 
the physical integrity of self or others; and the person's 
response involved intense fear, helplessness, or horror.  See 
38 C.F.R. § 4.125; Cohen, supra.

A recent court decision indicates that a rocket or mortar 
attack at a large base in Vietnam may be a sufficient PTSD 
stressor, and a veteran's claimed personal exposure to the 
attack will be satisfactorily corroborated by his presence 
with his unit which was known to be generally exposed to the 
attack.  Pentecost, supra.   One of the veteran's claimed 
Vietnam stressors includes mortar attacks.  Documents 
obtained from USASCRUR verify episodes in which the veteran's 
unit was subjected to rocket/mortar attacks.  A number of the 
veteran's other claimed Vietnam stressors have not been 
verified, but the rocket/mortar attack stressor is 
corroborated.  In the spirit of the holding in Pentecost, the 
Board finds there is sufficient credible supporting evidence 
of a PTSD-related stressor in Vietnam. 

In sum, all elements for service connection for PTSD are 
established.  The Board concludes that PTSD was incurred in 
service, and service connection for such is granted.  The 
benefit-of-the-doubt rule has been applied in reaching this 
decision.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).


ORDER

Service connection for PTSD is granted.




	                        
____________________________________________
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

